Exhibit 10.4

MILACRON INC.
2002 SHORT-TERM INCENTIVE PLAN

1. Purpose       1.1.    The purpose of the Milacron Inc. 2002 Short - Term
Incentive Plan (the "Plan") is to provide greater incentive to key employees by
rewarding them with additional compensation for earning a return on capital in
excess of the cost of capital and meeting or exceeding predetermined Critical
Success Factors, and thereby adding economic value to the Company. The intent of
the Plan is to establish goals for Participants with a portion of their ultimate
award under the Plan to be determined by the achievement of economic value added
targets and a portion of the award to be determined by the achievement of
Critical Success Factor targets. The economic value added targets and the
Critical Success Factor targets will be established on an annual basis and may
change from year to year allowing the Company the flexibility to provide
incentives in specific areas as needed. The Plan shall also assist in providing
competitive compensation in order to allow the Company to attract and retain an
outstanding management group. 2. Definitions       2.1.    "Assigned Percentage"
shall have the meaning assigned in Article 6.3.       2.2.    "Award" shall mean
the benefit under this Plan earned by a Participant.       2.3.    "Award
Percentage" shall have the meaning assigned in Article 7.5.       2.4.    "Base
Incentive Award" shall be as set forth in Article 5.1 of this Plan.       2.5.
   "Beneficial Owner" shall have the meaning assigned in Article 19.2.      
2.6.    "Business Unit" shall mean such subgroups of the Company as designated
by the Management Team from time to time and may consist of the entire operating
groups, divisions, subsidiaries or subparts thereof.       2.7.    "Business
Unit Cost of Capital" is calculated by multiplying the Business Unit's Operating
Capital by the Weighted Average Cost of Capital.       2.8.    "Business Unit
Operating Capital" shall consist of the following with respect to each Business
Unit:

--------------------------------------------------------------------------------

      2.8.1. beginning of the Plan Year property, plant and equipment (including
any asset recorded from the capitalization of leases, as required under SFAS
Statement No. 13), plus       2.8.2. Average inventory and accounts receivable
exclusive of any reserve for doubtful accounts, plus       2.8.3. Average
goodwill, plus       2.8.4. Average other assets, minus       2.8.5. Average
advance payment - customer down payments and progress payments on unshipped
orders, minus       2.8.6. Average trade accounts payable, minus       2.8.7.
Average other liabilities.          Articles 2.8.2 through 2.8.7 above shall be
determined by averaging the amounts of each Article at the end of the 12
accounting periods for the current Plan Year.          Also, in the event a
joint venture contributes to Business Unit Operating Capital, the joint venture
contribution shall be adjusted downward by the percentage of ownership of the
Company's joint venture partner.       2.9.    "CEO" shall mean the Chief
Executive Officer of Milacron Inc.       2.10.    "Committee" shall mean the
Personnel and Compensation Committee of the Board of Directors of Milacron Inc.
      2.11.    "Company" shall mean Milacron Inc., and its consolidated
subsidiaries.       2.12.    "Company Capital" is average shareholders' equity
of Milacron Inc. plus the average outstanding short-term and long-term
consolidated debt (net of average cash and equivalents), including liabilities
related to capitalized leases as required under FASB Statement No. 13 less the
average goodwill accounted for on the books of the Company arising from
acquisitions and less the net present value of the tax benefit arising from such
goodwill. The average shareholders' equity and the average short-term and
long-term debt shall be determined by averaging the shareholders' equity and the
average short-term and long-term debt outstanding (net of average cash and
equivalents) at the end of the preceding year with the shareholder's equity and
short-term and long-term debt outstanding (net of cash and equivalents) at the
end of each quarter of the current Plan Year.       2.13.    "Company Cost of
Capital" shall mean the product of Company Capital multiplied by Weighted
Average Cost of Capital.       2.14.    "Critical Success Factor(s)" shall mean
one or more measures established by the Committee for the Company or individual
Participants therein or by the Management Team for each Business Unit or
individual Participants therein which will be used to determine if Awards under
this Plan have been earned. Different Critical Success Factors may be assigned
to different Business Units and different Participants. 2

--------------------------------------------------------------------------------

      2.15.    "Discretionary Adjustments" shall mean an adjustment that may be
made by the Committee to one or more Awards based upon individual, team, or
Measurement Group performance. Adjustments can range from up to plus 30% or a
reduction of 30%, or any percentage in between.       2.16.    "Earnings before
Net Interest and Taxes on Income (EBIT)" - EBIT for a Business Unit shall mean
the Business Unit's reported operating profit (internal basis) minus any amount
of earnings appropriately apportioned to a partner's interest in a joint
venture, and excluding the expense related to the current year's short term
incentive plan payout, and plus or minus such items of income or expense as the
Committee may deem to be extraordinary or not appropriately included in the
Plan. The projected Awards under this Plan shall be charged to each Business
Unit and the Company for purposes of determining that Business Unit's and the
Company's operating profit.       2.17.    2.17. "Economic Value Added (EVA)" -
      2.17.1. For the Company, EVA shall mean the amount by which EBIT exceeds
Company Cost of Capital.       (EVA for Company = Company EBIT - Company Cost of
Capital)       2.17.2. For a Business Unit other than the Company, EVA shall
mean the amount by which the Business Unit's EBIT exceeds Business Unit Cost of
Capital.       (EVA for Business Unit other than the Company = Business Unit
EBIT - Business Unit Cost of Capital)       2.18.    "Group" shall have the
meaning assigned in Article 19.2.       2.19.    "Management Team" shall mean a
group appointed by the CEO for the purpose of establishing EVA and Critical
Success Factor targets for Business Units.       2.20.    "Measurement Group"
shall mean the Company or Business Unit to which a Participant is assigned in
accordance with Article 4.1 and whose financial results will determine if the
Participant will receive an Award.       2.21.    "Participant Category" shall
mean the categories described in Article 5.1. 3

--------------------------------------------------------------------------------

      2.22.    "Participants" shall mean those individuals meeting the criteria
set forth in Article 4.1.       2.23.    "Participants' Award Percentage" shall
have the meaning given in Article 5.1.       2.24.    "Person" shall have the
meaning assigned in Article 19.2.       2.25.    "Performance Percentage" shall
have the meaning assigned in Article 7.4.       2.26.    "Plan Year": The Plan
Year shall coincide with the Company's fiscal year.       2.27.    "Salary": A
Participant's annual base wages paid during the Plan Year. Annual base pay does
not include salary adjustments or other payments made because of overseas
employment, payment made from incentive plans, ad hoc bonuses, commission bonus
payments, relocation expenses or any payment made from any employee benefit
plan.       2.28.    "Weighted Average Cost of Capital" shall mean the cost of
capital experienced by the Company during the Plan Year as determined by the
Treasurer using the formula set forth in Exhibit A. 3. Effective Date       3.1.
   The Plan shall be effective for the Company's fiscal years beginning after
December 31, 2001. This Plan supersedes the Cincinnati Milacron 1996 Short-Term
Management Incentive Plan (the "1996 Plan") which is terminated as of January 1,
2002, with any payment earned by participants therein to be made in due course
pursuant to the terms of the 1996 Plan. 4. Participation       4.1.   
Participants shall be those key employees of the Company as identified by the
Committee and shall include the officers of Milacron Inc. The Awards for a
Participant shall be based on the results of the Measurement Group to which the
Participant is assigned. The Committee shall designate the Participants to be
assigned to the Company. The Management Team shall designate all other
Participants for assignment to Business Units. If a Participant has simultaneous
responsibilities in more than one Measurement Group, the award shall be
determined by percentage allocation as determined by the Committee or the
Management Team. 5. Base Incentive Award 4

--------------------------------------------------------------------------------

      5.1.    Participant Categories appear below. The Committee shall determine
to which Participant Category each Participant shall be assigned. The potential
Base Incentive Award for each Participant shall be determined by the Participant
Category to which the Participant is assigned. Each Participant's potential Base
Incentive Award shall be determined by multiplying the percentage below (the
"Participant's Award Percentage") corresponding to the appropriate Participant
Category by the Participant's Salary.

Participant Base Incentive Award Expressed Category As A Percentage of Salary
CEO 80 % COO 60 % I 50 % II 40 % III 25 % IV 15 % The Committee shall have sole
discretion as to assignment of Participants to Participant Categories. The
following sets forth guidelines as to Participant assignment: CEO: Chief
Executive Officer COO: Chief Operating Officer Participant Category I: Key
Officers of the Company and leaders of major Business Units. Participant
Category II: Key Directors of Business Units or Corporate Functions. Participant
Category III: Key Managers of Business Units or Corporate Functions. Participant
Category IV: Key Contributors of Business Units or Corporate Functions.

6. Establishing EVA and Critical Success Factors       6.1.    Not later than 60
days following the commencement of each Plan Year, the Committee shall establish
the EVA Range and the Critical Success Factor Range for the Company. The EVA
Range and the Critical Success Factor Range shall each consist of a lower goal,
a target goal and an upper goal established by the Committee. The Committee
shall also establish the relative weight to be assigned to the EVA and Critical
Success Factor portions of the measurement with the combination thereof equal to
100%. In the event the Critical Success Factor is composed of more than 1
component, the Committee shall assign a relative weight in percentage terms to
each component thereof. 5

--------------------------------------------------------------------------------

      6.2.    Not later than 60 days following the commencement of each Plan
Year, the Management Team shall establish the EVA Range and the Critical Success
Factor Range for the Business Units and/or individual Participants. The EVA
Range and the Critical Success Factor Range shall each consist of a lower goal,
a target goal and an upper goal established by the Management Team. The
Management Team shall also establish the relative weight to be assigned to the
EVA and Critical Success Factor portions of the measurement with the combination
thereof equal to 100%. In the event the Critical Success Factor is composed of
more than 1 component, the Management Team shall assign a relative weight in
percentage terms to each component thereof.       6.3.    The relative
percentages assigned to the EVA and Critical Success Factor portions of the
measurement shall each be an "Assigned Percentage". 7. Awards       7.1.   
Award amounts are subject to adjustment as described in Article 8 herein, and
may be earned by the achievement of the EVA and/or the Critical Success Factor
goals established pursuant to Article 6. A Participant's Award shall be an
amount that is determined based on the linear progression calculated by the
Company.       7.2.    At the end of the Plan Year, the Company shall calculate
a Participant's potential Base Incentive Award. The Company shall also calculate
a linear progression relating the EVA lower goal to the EVA target goal, and a
linear progression relating the EVA target goal to the EVA upper goal. For
purposes of the linear progression, the lower goal shall be assigned a value of
0%, the target goal shall be assigned a value of 100% and the upper goal shall
be assigned a value of 200%.       7.3.    The Company shall calculate linear
progressions for the Critical Success Factor in the same manner as calculated
for EVA.       7.4.    The Company shall determine the EVA and Critical Success
Factor performance of each Measurement Group through comparison to the
appropriate linear progression and stating that performance in terms of a
percentage (the "Performance Percentage"). 6

--------------------------------------------------------------------------------

      7.5.    The Performance Percentages for each Measurement Group shall be
multiplied by the appropriate "Assigned Percentage" and the products thereof
shall be added together (the "Award Percentage").       7.6.    Each Participant
shall, subject to adjustment as stated in Article 8 herein, receive an Award
equal to the Award Percentage of the Participant's Measurement Group multiplied
by the Participant's Base Incentive Award.       7.7.       7.7.1.1. For
Participants assigned to the CEO and levels I, II and III Participant
Categories, there shall be no upper limit to the portion of the Award associated
with the Critical Success Factor provided that the Company is generating
positive cash flow net of Awards paid hereunder. Otherwise, the portion of the
Award associated with the Critical Success Factor is capped at 200% of the
portion of the Base Incentive Award attributable to Critical Success Factor
performance.       7.7.1.2. For Participants assigned to the level IV
Participant Category, the portion of the Award associated with the Critical
Success Factor is capped at 400% of the portion of the Base Incentive Award
attributable to Critical Success Factor performance.       7.7.1.3. For all
Participants, the portion of the Award associated with EVA shall be capped at
200% of the portion of the Base Incentive Award attributable to EVA performance.
8. Adjustments       8.1.    The Committee may apply a Discretionary Adjustment
at any time to increase or decrease a Participant's Award under this Plan. Such
Discretionary Adjustment shall be recommended for Committee consideration by the
CEO.       8.2.    The Committee shall have the right to adjust earnings and/or
assets and or cash flow of the Company and/or Business Units as it may deem
appropriate for any unusual or non-recurring items.       8.3.    The Committee
shall have the right to adjust target goals as it may deem appropriate for any
unusual or non-recurring items. 9. Other Annual Awards Not Included in the Plan
      9.1.    In addition to Awards under this Plan, the CEO can, subject to
approval by the Committee, make discretionary bonus grants to individuals, not
included in this Plan, for specific outstanding performances during the year. It
shall be the responsibility of the Milacron Inc. officers to recommend
individuals for these bonuses each year, giving detailed information on the
performance being recognized. 7

--------------------------------------------------------------------------------

10. Time and Form of Payment of Award       10.1.    Payments shall be made in
the first quarter following the end of the Plan Year after the Company's
consolidated financial statements are audited by its independent auditors.      
10.2.    Awards shall be paid in one lump sum to Participants, unless deferred
in whole or part pursuant to Article 11.1. The amounts calculated pursuant to
the terms herein shall be the gross amount payable to the Participant. The
Company shall make all withholdings required by law. Participants shall not be
allowed to elect any type of voluntary deductions from bonus amounts.      
10.3.    For those Business Units reporting in a currency other than U.S.
dollars, Awards will be calculated in the Business Units' local currency. 11.
Deferrals       11.1.    Should tax laws allow individuals to defer receipt and
taxation on compensation, Participants may be allowed to request deferral of all
or a portion of their Awards pursuant to any plan for the deferral of
compensation which the Company may have in effect from time to time. 12.
Termination       12.1.    In the event a Participant ceases to be a Participant
as a result of death, retirement or disability (as those terms are defined in
the Milacron Retirement Plan), the individual or the individual's estate shall
receive any Award under this Plan at the time stated in Article 10 above if an
Award becomes earned at the end of the Plan Year in which the Participant died,
retired or became disabled, except that the amount of Award shall be prorated
for the amount of time during the Plan Year that the individual was employed by
the Company.       12.2.    Unless otherwise determined by the Committee, in the
event a Participant ceases to be a Participant for any reason other than stated
in Article 12.1, the individual shall immediately cease to be an eligible
employee under this Plan and the individual shall not receive an Award hereunder
related to the Plan Year in which the individual ceased to be a Participant. If
the individual ceased to be a Participant as stated in this Article 12.2 after
the end of a Plan Year, but prior to the pay-out of the Award, if any was
earned, the individual will receive payment of the Award at the same time as if
the individual had remained employed by the Company. 8

--------------------------------------------------------------------------------

13. Transfers       13.1.    In the event the EVA or Critical Success Factors
used to determine a Participant's Award under this Plan change during a Plan
Year due to the Participant transferring from one Measurement Group to another
or otherwise, all calculations under this Plan shall be prorated for the amount
of the Plan Year in which each EVA or Critical Success Factor applied to the
Participant. 14. Mid Year Participants       14.1.    In the event an individual
becomes a Participant during the Plan Year, amounts payable hereunder shall be
prorated for the portion of the Plan Year in which the individual was a
Participant. 15. Administration       15.1.    The Plan shall be administered by
the Committee. The Committee shall have sole and complete authority to adopt,
alter and repeal such administrative rules, guidelines and practices governing
the operation of the Plan as it shall from time to time deem advisable and to
interpret the terms and provisions of the Plan. 16. Review of Calculations      
16.1.    At the request of the Committee, the calculations under this Plan shall
be reviewed for accuracy by the Company's independent auditors using such
procedures as necessary under the circumstances. 17. Termination of the Plan
      17.1.    The Committee may suspend, terminate or amend this Plan at any
time. Amendments may be applied retrospectively to the beginning of the then
current Plan Year, but shall not affect Awards related to Plan Years that were
completed prior to the time of the amendment. 18. Miscellaneous       18.1.   
Nothing contained in this Plan guarantees the continued employment of a
Participant with the Company.       18.2.    No award hereunder may be assigned,
pledged, mortgaged or hypothecated and, to the extent permitted by law, no such
award shall be subject to legal process or attachment for the payment of any
claims against any Participant entitled to receive the same. 9

--------------------------------------------------------------------------------

      18.3.    Payments made under this Plan shall be subject to withholding as
shall at the time be required under any income tax or other laws, whether of the
United States or any other jurisdiction.       18.4.    The provisions of the
Plan shall be construed according to the laws of the State of Ohio. 19. Change
of Control       19.1.    In the event of a Change of Control and within 60 days
thereafter, Participants shall receive a lump sum cash amount equal to the
Participant's Base Incentive Award for the year in which such Change in Control
occurs as calculated pursuant to the terms herein. A "Change in Control" occurs
if:       19.1.1. a Person or Group other than a trustee or other fiduciary of
securities held under an employee benefit plan of the Company or any of its
subsidiaries, is or becomes a Beneficial Owner, directly or indirectly, of stock
of the Company representing 20% or more of the total voting power of the
Company's then outstanding stock and securities; provided, however, that for
purposes of this Article 19.1.1, the following acquisitions shall not constitute
a Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (iv) any acquisition by any corporation pursuant to
a transaction which complies with clauses (i) of Article 19.1.3;       19.1.2.
individuals who, as of the date hereof, constitute the Board of Directors of
Milacron Inc. (the "Incumbent Board"), cease for any reason to constitute a
majority thereof; provided, however, that any individual becoming a director
whose election, or nomination for election by the Company's stockholders, was
approved by a vote of at least 60% of the directors then comprising the
Incumbent Board shall be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person or Group other than the Board; 10

--------------------------------------------------------------------------------

      19.1.3. there is consummated a merger, consolidation or other corporate
transaction, other than (i) a merger, consolidation or transaction that would
result in the voting securities of the Company outstanding immediately prior to
such merger, consolidation or transaction continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or any parent thereof) at least 66% of the combined voting
power of the stock and securities of the Company or such surviving entity or any
parent thereof outstanding immediately after such merger, consolidation or
transaction, or (ii) a merger, consolidation or transaction effected to
implement a recapitalization of the Company (or similar transaction) in which no
Person or Group is or becomes the Beneficial Owner, directly or indirectly, of
stock and securities of the Company representing more than 20% of the combined
voting power of the Company's then outstanding stock and securities;      
19.1.4. the sale or disposition by the Company of all or substantially all of
the Company's assets other than a sale or disposition by the Company of all or
substantially all of the assets to an entity at least 66% of the combined voting
power of the stock and securities which is owned by Persons in substantially the
same proportions as their ownership of the Company's voting stock immediately
prior to such sale; or       19.1.5. the stockholders of the Company approve a
plan of complete liquidation or dissolution of the Company.       19.2.   
"Person" shall mean any person (as defined in Section 3(a)(9) of the Securities
Exchange Act (the "Exchange Act"), as such term is modified in Section 13(d) and
14(d) of the Exchange Act) other than (i) any employee plan established by the
Company, (ii) any affiliate (as defined in Rule 12b-2 promulgated under the
Exchange Act) of the Company, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportions as their ownership of the Company. "Group" shall mean any
group as defined in Section 14(d)(2) of the Exchange Act. "Beneficial Owner"
shall mean beneficial owner as defined in Rule 13d-3 under the Exchange Act.

11

--------------------------------------------------------------------------------